Citation Nr: 9914934	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an assignment of a higher disability 
rating for dementia due to a subarachnoid hemorrhage, right 
anterior communicating artery aneurysm clipping with 
headaches, currently rated as 10 percent disabling.

2.  Entitlement to an assignment of a higher disability 
rating for right shoulder bursitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1984 to 
December 1984, November 1987 to February 1988, and from March 
1991 to November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in May 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which, in pertinent part, 
granted the veteran service connection for dementia due to a 
subarachnoid hemorrhage, right anterior communicating artery 
aneurysm clipping with headaches; and right shoulder 
bursitis, with the assignment of a 10 percent disability 
rating and a noncompensable disability rating, respectively.  


REMAND

This appeal is from the RO's original assigned ratings for 
the veteran's service-connected dementia due to a 
subarachnoid hemorrhage, right anterior communicating artery 
aneurysm clipping with headaches (10 percent) and bursitis of 
the right shoulder (zero percent).  At the time of an initial 
rating separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Concerning the issue of dementia due to a subarachnoid 
hemorrhage, right anterior communicating artery aneurysm 
clipping with headaches, the veteran, through his 
representative's February 1996 statement of accredited 
representation (VA Form 646), contends that the RO failed to 
consider his headaches in assigning the 10 percent rating.  
The Board agrees.  As the only diagnostic codes in the rating 
schedule relate to migraine headaches (38 C.F.R. § 4.124a, 
Code 8100) and post-traumatic headaches (38 C.F.R. § 4.124a, 
Code 8046), and it is apparent that the former code is more 
closely analogous to the nature of the veteran's headaches 
(vascular verus trauma), the RO should consider rating the 
veteran's headaches by analogy (38 C.F.R. § 4.20) to 
38 C.F.R. § 4.124a, Code 8100)).  The Board further notes 
that the veteran's most recent medical examination was in 
January 1995.  Aside from the fact that the evaluation is 
well over four years old, it was not performed by a 
neurologist.  Given the amount of time that has elapsed since 
the last examination and the underlying nature of his 
service-connected disability, a  cerebrovascular accident 
(CVA), it is the Board's judgment that the veteran should 
undergo a thorough neurological examination to determine if, 
in addition to the documented dementia (see reports of VA 
psychiatric examinations dated in January 1995 and March 
1997), he has any physical residuals of his CVA or physical 
impairment due to the subarachnoid hemorrhage with a right 
anterior communicating artery aneurysm, and to determine the 
severity (i.e., frequency, intensity, and duration) of his 
headaches.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green 
v. Derwinski, 1 Vet. App. 121 (1991) 

The Board also notes that the veteran's November 1995 
Substantive Appeal referred only to the issue of dementia due 
to a subarachnoid hemorrhage, right anterior communicating 
artery aneurysm clipping with headaches; there was no 
reference to the other issue that was appealed, the 
assignment of a zero percent rating for bursitis of the right 
shoulder.  While there was also no mention of the issue in 
the most recent brief submitted by an officer with The 
American Legion in April 1999, the latter issue was timely 
appealed in July 1995, included in the RO's Statement of the 
Case issued in October 1995, and included in the written 
argument submitted by the veteran's representative in 
February 1996, which the Board construes as a timely 
substantive Appeal.  Under these circumstances, the Board 
finds that the appeal of the assignment of the zero percent 
rating has been perfected, and there is document in the 
claims file to show that the issue has been withdrawn by the 
veteran.  The RO should contact the veteran and his 
representative for the purpose of clarifying whether the 
veteran wishes to pursue this issue and, if so, additional 
development is warranted, including obtaining an orthopedic 
examination of the veteran's right shoulder (Caffrey, supra) 
and any additional relevant treatment records that may be 
available (Murincsak, v. Derwinski, 2 Vet. App. 363 (1992)).   



Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to clarify whether he desires to 
continue with an appeal o9f the 
assignment of a zero percent rating for 
right shoulder bursitis.  

2.  The RO should also have the veteran 
identify (names, addresses and dates) any 
sources of recent VA or non-VA medical or 
psychiatric evaluation or treatment for 
residuals of his subarachnoid hemorrhage, 
including dementia, and right anterior 
communicating artery aneurysm with 
headaches; and, if the issue remains in 
appellate status, records of evaluation 
or treatment for his right shoulder 
bursitis.  The RO should then secure 
copies of all identified records not 
already on file and associate them with 
the claims folder.  38 C.F.R. § 3.159.

3.  If the veteran affirms a desire to 
continue the appeal of the assignment of 
the zero percent rating for his bursitis 
of the right shoulder, the RO should, 
after first obtaining all additional 
medical records regarding the veteran's 
service-connected right shoulder bursitis 
(see indented paragraph # 1 above), 
afford the veteran an orthopedic 
examination to evaluate his right 
shoulder disability.  

The latter evaluation should include 
complete range of motion studies of the 
right shoulder and address the points 
raised in DeLuca v. Brown, 8 Vet. App. 
202 (1995), which requires that 
functional loss be fully portrayed.  The 
claims file must be made available to the 
examiner for review.

4.  The veteran should then be afforded a 
comprehensive VA neurological examination 
for the purpose ascertaining whether the 
he has any physical impairment due to his 
service-connected brain 
hemorrhage/aneurysm and to determine 
whether he has any residual headaches.  
If headaches are determined to be due to 
the subarachnoid hemorrhage or aneurysm, 
they should be described in detail, 
including frequency, duration, and 
intensity.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims file must be 
made available to the examiner for 
review. 

5.  While this case is in remand status, 
the veteran is free to submit additional 
evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).
                       
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.







The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant until 
he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









